Citation Nr: 0025491	
Decision Date: 09/25/00    Archive Date: 10/04/00

DOCKET NO.  99-08 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel



INTRODUCTION

The veteran served on active duty from September 22 to 
November 17, 1977.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from an April 1999 
decision by the RO.

The record shows that the RO previously denied a claim of 
service connection for a psychiatric disorder by a decision 
entered in December 1987.  The veteran was notified of the 
RO's determination, and of his appellate rights, but did not 
initiate an appeal within one year.  As a result, the RO's 
decision became final.  See 38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 20.200, 20.201, 20.1103 (1999); 38 C.F.R. 
§ 19.129 (1986).  Accordingly, the question must now be 
addressed whether new and material evidence has been received 
to reopen the claim.  See 38 U.S.C.A. §§ 5108, 7104 (West 
1991 & Supp. 2000); 38 C.F.R. § 3.156 (1999); Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).
 

REMAND

The RO has developed the claim on appeal as though it were an 
original claim.  As noted above, however, the claim on appeal 
is not an original claim, but rather an application to reopen 
a prior final decision.  Because the RO has not yet addressed 
the question of whether new and material evidence has been 
submitted to reopen the claim, and has not provided the 
veteran with a statement of the case (SOC) or supplemental 
SOC (SSOC) containing the laws and regulations pertaining to 
reopening, the Board will remand the matter to ensure the 
veteran full procedural due process of law.  Cf.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).

For the reasons stated, this case is REMANDED to the RO for 
the following actions:

	1.  The RO should take adjudicatory 
action on the claim of service 
connection for a psychiatric disorder.  
In so doing, the RO should consider 
whether new and material evidence has 
been received since the time of the last 
final disallowance in December 1987.  
See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a); Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  If it is determined 
that new and material evidence has been 
received, and the claim is reopened, the 
RO should then consider whether the 
claim is well grounded.  See, e.g., 
Elkins v. West, 12 Vet. App. 209 (1999).  
If the claim is determined to be well 
grounded, the RO, before entering a 
decision on the merits, should undertake 
any additional development deemed 
necessary to fulfill the duty to assist.
 
	2.  If any benefit sought is denied, a 
SSOC should be issued.  The SSOC should 
include, among other things, a summary 
of the evidence received since the time 
of the RO's December 1987 decision, and 
a summary of, and citations to, 
38 U.S.C.A. § 5108 and 38 C.F.R. 
§ 3.156(a).

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 
(1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
The purpose of this remand is to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
this appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (Court) for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, the Veterans Benefits 
Administration's Adjudication Procedure Manual, M21-1, Part 
IV, directs ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of this 
appeal.  38 C.F.R. § 20.1100(b) (1999).


